— Judgment, Supreme Court, New York County (Stecher, J.), entered November 23, 1981, reversing respondent-appellant commissioner’s determination, which granted intervenor-respondent-appellant landlord’s labor cost rental increases for rent-controlled apartments of the premises pursuant to the rent control laws, and remanding for reconsideration consistent with the court order, reversed, on the law, petition dismissed and commissioner’s determination reinstated and confirmed, without costs. On this record the commissioner’s determination had a rational basis as to each of the issues raised at the administrative level. The determinations of an administrative agency interpreting and administering statutes and regulations should be accorded great weight. The court’s powers of review are limited to determining if the agency’s interpretation is irrational or has warrant in the record and a reasonable basis in law. (Matter of Mounting & Finishing Co. v McGoldrick, 294 NY 104,108.) It was thus error for Special Term to annul the determination. Concur — Kupferman, J. P., Carro, Milonas and Alexander, JJ.
*913Asch, J., dissents and would affirm on the opinion of Stecher, J., at Special Term.